Case 3:17-cv-01183-RDM Document 84 Filed 02/24/20 Page 1 of 4

THE UNITED STATES DISTRICT COURT
FOR THE MIDDLE DISTRICT OF PENNSYLVANIA

MICHAEL SEMIAN,
Plaintiff,
:  3:17-CV-1183
V. : (JUDGE MARIANI)
DEPARTMENT OF MILITARY AND ;
VETERANS’ AFFAIRS - GINO J.
MERLI VETERANS CENTER,
Defendant.
ORDER

 
   

AND NOW, THIS - DAY OF FEBRUARY 2020, upon consideration of the
parties’ proposed voir dire questions (Docs. 74, 74-1, 82), IT IS HEREBY ORDERED
THAT:

1. The parties may ask the following questions and any necessary follow-up questions

to the extent they are not already covered by the Court's voir dire.
2. PLAINTIFF
a. Plaintiff may ask proposed voir dire questions 1, 2(a)-(d), 2(f), 2(j),
2(n)-(q), 3, 4, 6(a)-(c), 7, 8(a)-(d), 8(f)-(g), 9, 10(c)-(e), 11(a)-(b), 13,

15, 16(b)-(c), 17, 19(b), 19(d), 20, 23, 24.
Case 3:17-cv-01183-RDM Document 84 Filed 02/24/20 Page 2 of 4

b. Plaintiff may ask the following questions in the revised form indicated
below:

e 2(g) — Do you have any moral beliefs about citizens who are
gay or lesbian?

e 2(h) — Have you received any instruction on the morality of gay
and lesbian relationships?

e 2(k)—Do you have any feelings toward anyone who is lesbian,
gay, or bisexual which would cause you to judge a member of
the group differently than you would judge a heterosexual
person?

e 2(m)~How much employment discrimination do you believe
exists today in Pennsylvania against people due to their sexual
orientation?

e 2(r) - Do you have any feelings about lesbian, gay, or bisexual

| persons based on your moral or personal beliefs?

e 8(e) - Have you or a family member ever been arrested? If so,
raise your hand and we would like to ask you some questions
at sidebar?

e 12-This case centers upon the October 2015 termination of

employment of Michael Semian from his position as

2
Case 3:17-cv-01183-RDM Document 84 Filed 02/24/20 Page 3 of 4

Commandant at the Gino Merli Veterans Center in Scranton.
Plaintiff submits he was terminated because of his sexual
orientation
The Defendant has denied this claim.
e 16(a) - Is there anyone who has is sympathetic toward or is
against Mr. Semian prior to hearing any evidence in the case?
c. Plaintiff may not ask proposed voir dire questions 2(e), 2(i), 2(I), 2(s),
5(a)-(b), 6(d)-(e), 10(a)-(b), 11(c), 14(a), 18(a)-(b), 19(a), 19(c), 21(a)-
(b), 22(a).
3. DEFENDANT
a. Defendant may ask proposed voir dire questions 1-11. However, Defendant
shall omit references to “close friend” in voir dire questions 1-4, and 6.
b. Defendant may ask the following supplemental questions derived from
Defendant's Proposed Juror Questionnaire (Doc.74-1):
e Have you or a member of your family ever been fired or laid
off?
e Have you or a member of your family ever worked in the
military?
e Have you or a member of your family ever worked in a nursing

home?
Case 3:17-cv-01183-RDM Document 84 Filed 02/24/20 Page 4 of 4

e Have you or a member of your family ever owned a business or
been self-employed?

e Have you or a member of your family ever been accused of
discrimination?

e Have you or a member of your family ever filed an internal
grievance with an employer?

e Have you or a member of your family ever filed a worker's
compensation claim?

e Have you or a member of your family ever filed a grievance
with a union?

e Have you or a member of your family ever filed a charge with
the EEOC/FEP?

e Have you or a member of your family ever been involved in an
employment dispute?

4. Any additional questions by either party, other than necessary follow-up, may only be

asked with approval of the Court.

  

e

 

Robert D. Mariani
United States District Judge
